Citation Nr: 1506084	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 7, 2013, and greater than 50 percent disabling since February 7, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 2000 to March 2005.  He served in Vietnam and was awarded a Purple Heart, a Bronze Star Medal, and Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St Louis, Missouri.  A subsequent September 2013 rating decision denied the Veteran's additional claim for TDIU.


FINDINGS OF FACT

1.  For the period prior to February 7, 2013, the Veteran's PTSD was manifested primarily by symptoms of depression and anxiety consistent with Global Assessment of Functioning (GAF) scores of 60, 65, and 68.  This symptomatology has resulted in no more than occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since February 7, 2013, the Veteran's PTSD is manifested primarily by continued symptoms of depression and anxiety, consistent with GAF scores of 58 and 55 and difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.

3.  While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the period prior to February 7, 2013, the criteria for an initial disability rating for PTSD greater than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  For the period beginning on February 7, 2013, the criteria for an initial disability for PTSD greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2014).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letters dated in June 2010 and June 2013, of VA's duty to assist him in substantiating his service connection and TDIU claims, and the effect of this duty upon his claims.  These letters also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudications by the AOJ in March 2011 and September 2013 nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records including Social Security Administration (SSA) records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During the course of this appeal, the Veteran was provided VA examinations in March 2011, February 2013, and September 2013.  The Board finds that together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

Also, taken together, these opinions adequately address the effect the Veteran's service-connected disabilities have on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's PTSD is evaluated as 30 percent disabling from June 17, 2010 and as 50 percent disabling from February 7, 2013.  

a. disability rating greater than 30 percent prior to February 7, 2013 

Evidence relevant to the severity of the Veteran's service-connected PTSD during this time period, includes medical opinions from a private psychologist, which show the Veteran exhibited classic PTSD symptoms including depression, anxiety, anger, sleep difficulties, guilt, nightmares, and startle response.  In particular, she noted the Veteran had recently retired from his highly labor intensive job as a commercial plumber after nearly 40 years due to problems with excessive, chronic pain and compromised health due to knee surgery, heart problems, and obesity.  Since his retirement the Veteran noticed an initial improvement in symptoms with elevated mood, more energy, less pain, and more optimism about life.  He enjoyed having more time to spend with his grandkids, was more helpful at home and was able to do more volunteering at a local Children's hospital, which had been a very important and rewarding commitment for him.  By 2010, he was experiencing a moderately severe depressive episode.  It was also noted the Veteran continued to suffer with arthritis, knee pain, hand, pain, weight issues and general health concerns.  He was constantly tired and discouraged that his pain was relentless.  The psychologist provided GAF scores of 60 and 65.  See Medical Opinions from S.D. Reis, Ph.D., dated in November 2007 and November 2010.

At a March 2011 VA examination to determine whether he was entitled to service connection for PTSD, the Veteran reported that he had been seeing a private psychologist for the last 12 years for PTSD and major depression.  He also noted the benefits of anti-depressant medications and psychotherapy, which have been helpful with an improvement in outlook and mood.  

When relating his employment history, the Veteran reported that he had been retired since 2009 and prior to that worked as a plumber in commercial construction with the same company for 34 years.  He denied missing work due to mental health reasons.  He admitted to having arguments at work, but nothing that led to disciplinary action.  Socially, the Veteran reported that he has been married for 40 years and maintains good relationships with his wife and four children.  He spends a lot of time with his five grandchildren and is also very close to his four siblings.  He stated that while he is able to meet new people easily, he chooses to only keep two friends whom he has known for years.  The Veteran has volunteered at a Children's Hospital for the past 11 years and finds it rewarding.  He also does some building maintenance work for some nuns in the area.  He was overweight and stated that he has used eating as a means to cope with stress.  The Veteran recently began going to the YMCA for weight loss and in preparation for a knee replacement.  

Examination revealed the Veteran was casually and appropriately dressed, with adequate hygiene.  There were no fine or gross motor abnormalities.  Overall he was pleasant and cooperative during the interview and responded spontaneously to questions.  His method of answering was verbose and he identified that he felt the need to answer questions with a "story" to ensure that he was being understood.  The Veteran's speech was fluent and free of paraphasic errors with normal rate and volume.  There were no behavioral problems with expressive or receptive language and thinking processes were appropriate and goal directed.  Thought content was within normal limits and appropriate to the interview content.  There was no evidence of delusions, ideas of reference, or loose associations.  There was no inappropriate behavior observed or reported.  The Veteran reported no current or past problems with suicidal or homicidal ideation or actions.  

The Veteran was alert and oriented.  There was no evidence of short or long-term memory difficulties and the Veteran denied memory problems, but did note problems with concentration.  Sequencing skills appeared intact and there was no obsessive or ritualistic behavior observed or reported.  There was no indication of impulse control issues.  The diagnosis was PTSD and depressive disorder and a GAF score of 68 for PTSD alone was given.  

Lay statements from family members attesting to the Veteran's progressively worsening mental health symptoms and behavioral changes since his return from military service including hypervigilance, guilt, depressed mood, and loss of interest in previously enjoyed activities.  See lay statements from the Veteran's wife, sister, and brother, dated May 2012.

Also of record is a treatment report update from the Veteran's private psychologist indicating that over the last seven months, the Veteran had increased his therapy visits because of recurrent symptoms of depression.  He was experiencing symptoms of moderate to severe depression, hypervigilance/anxiety, lack of motivation, fatigue, low energy, isolation, family stress, chronic pain, and negative thoughts.  He expressed a sense of hopelessness and despair and felt the end of his life was imminent, but he was not suicidal.  The psychologist also noted that since then the Veteran had shown steady improvement across the past 6 months and no longer had the foreboding feeling surrounding his death.  He had also returned to swimming, though not consistently, and overall had a lighter spirit, laughing more easily and motivated enough to travel to an army reunion.  As the Veteran was making steady progress, the psychologist noted that he should be able to reduce the frequency of his visits soon should his progress continue.  A GAF score of 65 was given.  See Medical Opinion from S.D. Reis, Ph.D., dated in July 2012.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, prior to February 7, 2013, his PTSD symptoms did not more nearly approximate the criteria for a 50 percent or higher rating.  The record during this time frame describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.  

The Board has also considered the submitted private treatment records and the reports of his symptoms by his family and friends.  The clinical and lay reports from these records are not materially different from those reported on the 2011 VA examination and in general show the Veteran's PTSD seemed to be exacerbated by excessive, chronic pain with periods of depression.  Even by the Veteran's, and his psychologist's, own accounts, his symptoms were relatively stable, and somewhat improved by medication and supportive psychotherapy.  The overall disability picture evident in the record strongly suggests that prior to February 7, 2013, the difficulties experienced by the Veteran are better described by the criteria  and severity level demonstrated in the 30 percent rating for occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

In reaching this determination, the Board notes that the VA and private medical providers who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, provided GAF scores of 68, 65, and 60, which denote mild to moderate symptoms (e.g., depressed mood, mild insomnia, flat effect and circumstantial speech, occasional panic attacks) to mild to moderate impairment in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household, few friends, conflicts with peer or co-workers) symptoms social and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  These GAF scores are consistent with the symptomatology noted, and do not provide a basis for assignment of a higher rating for the Veteran's PTSD. 

Accordingly, the Board finds that the Veteran's impairment due to  PTSD for the period prior to February 7, 2013 is more consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent or rating or higher is absent.

b.  disability rating greater than 50 percent since February 7, 2013 

The Board notes that the Veteran's description of symptoms during his February 7, 2013, VA examination suggests an increase in the intensity of his PTSD.  Noted symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining work and social relationships.  

The Veteran reported little change in his personal history since his last examination.  He remained married to his current wife and reported good relationships with his children and grandchildren albeit with some tension due to the addition of his daughter-in-laws to the family unit.  He explained that this was mainly due to coordinating schedules and dealing with the needs of multiple people surrounding family gatherings.  He continued to volunteer at the local hospital, but had no other activities outside of the home.  However, he had recently begun attending reunions with other Vietnam veterans which has helped him to feel less ashamed of his status, but has also been emotionally taxing.  

He also reported feeling somewhat distant from others, tending to stay to himself.  The Veteran endorsed emotional numbing in that he is not able to feel positive emotions as deeply as he used to.  However he is able to feel deeper love for his grandchildren, but otherwise feels distant and cut off from others.  He described not feeling attuned to the concerns and worries of other people and feeling irritated due to this situation.  He also stated that he was very critical and short tempered with people.  The Veteran reported worrying a great deal about protecting his family and was observed to be hypervigilant and to have an exaggerated startle response.  If at home alone he keeps the lights off and the blinds closed.  He also complained of difficulty sleeping due to intrusive thought and problems with irritability.  He endorsed depressed mood and guilt feelings related to his experiences in Vietnam.  He had no desire to put forth effort in taking care of himself medically so that his life will be extended as he felt there was not a lot in life that was inspiring or bring joy.  However, he also flatly denied current suicidal ideation plan or intent. 

The examiner rendered Axis I diagnoses of PTSD and depressive disorder and PTSD.  A GAF score of 58 was assigned.  The VA examiner separated the effects of the Veteran's service-connected PTSD from the nonservice-connected depressive disorder, noting that depressed mood, guilt feelings, and a lack of pleasure in activities were attributable to depressed mood.  While symptoms such as emotional numbing, loss of interest in activities, hypervigilance, exaggerated startle, and irritability were attributable to PTSD.  The examiner noted that, per the Veteran's report, his symptoms appeared to have worsened somewhat since his last examination, resulting in a reduction in his quality of life, and negatively impacting his social functioning to a moderate degree.  Because the Veteran was retired from a successful career, the impact of his mental health symptoms on his occupational function could not be discussed.  The VA examiner concluded that the Veteran's PTSD symptoms were moderate and most closely manifested by occupational and social impairment with reduced reliability and productivity.  

Based upon these findings, the RO, in a February 2013 rating decision, increased the rating for PTSD to 50 percent, effective February 7, 2013, the date of the VA examination report. 

In a July 2013 opinion, the Veteran's private psychologist indicated the Veteran was having intermittent depressive swings and episodes of panic that interfered with his functioning.  She noted that the Veteran's PTSD symptoms most closely manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The GAF score was 55.  

Subsequent VA outpatient records show the Veteran was seen in July 2013 for a brief behavioral health consultation to address issues related to being "sad and anxious."  He had decreased energy due to chronic pain and he denied any current suicidal ideation, plant or intent.  He noted an increased in flashbacks since his retirement, concentration problems, problems with aggravation.  He also noted an increase in drinking since attending a reunion in 2010, but no issues with DUI.  He described good family relationships with his wife, sons and grandchildren.  He denied hopelessness.  His affect was intense.  His thoughts were logical and linear.  There were no hallucinations or delusions.  His judgment and insight were intact.  He described his sleep as "fantastic."

Applying the psychiatric symptomatology to the rating criteria noted above, since February 7, 2013, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although the Veteran contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, according to the most recent VA examiner and his private psychologist, the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity.  Additionally, the relevant clinical findings support this level of disability, largely showing that the Veteran's symptoms continue to wax and wane, but in general are under control.  He continues with his activities with his family and volunteering, and maintains good relations with his family while experiencing the stresses of coordinating larger family social events. His sleep patterns appear to have worsened somewhat, although he reported them as fantastic at a 2010 treatment visit. The evidence does not show symptoms the equivalent of significant disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  He had a flattened affect and mood disturbance during his February 2013 VA examination, but these symptoms alone do not rise to the equivalent of the overall severity level demonstrated in the criteria for a 70 percent rating, particularly given his overall disability picture. Additionally, he has required no regular outpatient psychiatric treatment or hospitalizations.  

The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, especially those within his immediate family.  While his irritability makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his primarily supportive and positive relationships with his wife, children, grandchildren and siblings.  There is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment as a commercial plumber for nearly 40 years.  The Veteran has also reported meaningful leisure pursuits including volunteering at a local Children's hospital.  Therefore, his maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control. The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's chronic depression, he repeatedly denied suicidal ideation during VA examinations and outpatient evaluations.  See Vazquez-Claudio supra.

The Board also notes that the VA and private examiners who evaluated his symptoms and the severity of his service-connected PTSD, estimated GAF scores of 55 and 58.  Such denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) symptoms social and occupational functioning.  Carpenter v. Brown, supra; Richard v. Brown, supra.  The Board finds that these GAF scores are commensurate with the assigned 50 percent disability rating and characteristic of the moderate symptomatology exhibited and observed.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period since February 7, 2013, is more consistent with a 50 percent rating and does not equate to the level of disability contemplated in DC 9411 to support the assignment of a 70 percent rating.

With respect to both timeframes, the Board notes that the Veteran was found to have symptoms associated with depressive disorder in addition to symptoms of PTSD.  This disorder is not service-connected, but, according to the evidence, causes some level of additional social and occupational impairment.  As discussed above, the 2013 VA examiner differentiated between service-connected and non service-connected symptoms, but did not indicate the degree to which the Veteran's social and occupational dysfunction is related to his non service-connected depressive disorder.  Since there are some overlapping symptoms, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD regardless of whether it was associated with his PTSD or his depression.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  For the reasons discussed herein, the evidence of record does not warrant ratings higher than the currently-assigned 30 and 50 percent evaluations for the service-connected PTSD.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected PTSD.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for any portion of the time period under consideration.

III. Law and Analysis for TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it  impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. §4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran, who was last employed as a plumber in January 2009, has filed for TDIU, contending that his service-connected disabilities preclude him maintaining any sort of employment.

Service connection is currently in effect for the following disabilities: PTSD rated as 50 percent disabling, coronary artery disease, status post stent placement, rated as 30 percent disabling, and bilateral tinnitus, rated as 10 percent disabling.  The combined rating for the service-connected disabilities is 70 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 70 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  In fact, the overwhelming evidence of record shows that he retired in 2009 due to chronic pain after working as a commercial plumber for 34 years. 

The Board finds it significant that in his March 2013 claim for TDIU the Veteran reported being unable to secure and follow any substantially gainful occupation due to his service-connected disabilities.  He indicated that his longest period of continuous employment was from March 1970 to January 2009 as a plumber.  He last worked full time in January 2009.  He finished high school and had no other education or training.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

While it is clear that the Veteran's PTSD affects him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the Veteran's psychiatric symptoms especially given that the above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.  However of some significance are opinions from the Veteran's private psychologist which show the Veteran had recently retired from his highly labor intensive job as a commercial plumber after nearly 40 years due to problems with excessive, chronic pain and compromised health due to knee surgery, heart problems, and obesity.  She noted that he decided to retire earlier than he had originally planned as his body was unable to tolerate the physical demands of his work.  

The record contains a SSA Disability Determination and Transmittal Form, dated in August 2009.  It was found that the Veteran had been disabled since January 2009, according to SSA criteria.  The primary diagnosis was osteoarthritis and the secondary diagnosis was disorders of the back (discogenic and degenerative).  

In September 2013, the Veteran underwent VA examination to assess the current state of his service-connected coronary artery disease and its impact on his employability.  A diagnostic exercise test was not performed during the examination, but the VA examiner estimated the Veteran's METs level based on his reported symptoms of dyspnea, fatigue, angina, and dizziness as 1 to 3 METs, or consistent with activities such as eating, dressing, taking a shower, slow walking (2mph) for 1-2 blocks.  Cardiac testing showed a left ventricular ejection fraction of 55 to 60 percent.  The diagnosis was coronary artery disease with stent placement, LVH, ventricular dilation, and mild hypokinesis, which affect his ability to work due to dyspnea, fatigue, angina, and dizziness.  

None of the remaining medical records suggest an increase in disability had occurred as compared to the 2013 examination findings and do not ascribe an inability to work due to the Veteran's service-connected disabilities.

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  The service-connected PTSD is productive of a great degree of disability, as indicated by the 50 percent rating assigned.  However, there is no indication in the record that the disability involves factors that are not reflected in the Rating Schedule, or that impair the Veteran's ability to work to a greater degree than recognized by that rating.  Moreover, the Board finds probative the evidence of record which shows that the Veteran had been employed for more than 30 years until, by his own admission, he retired due in part to physical ailments including severe knee pain. In fact, in his 2011 VA examination the Veteran denied missing work due to his psychiatric condition and noted that he got into arguments but was not ever disciplined.

It is also clear that while the Veteran's service-connected CAD also has some negative impact on his ability to work, he has submitted no documentary evidence showing any lost time from work.  The VA examiner described the potential impact of the service-connected CAD on the Veteran's his ability to work, but did not specifically conclude that the CAD actually precluded him from securing or following a substantially gainful occupation.  There is no disputing his service-connected CAD interferes with and, indeed, perhaps even altogether precludes some types of work, but there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.

The Veteran's remaining service-connected disability, tinnitus is not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for it or that it precludes him from securing or following substantially gainful employment. 

The Board has also considered the fact that the Veteran has been awarded SSA disability benefits, from 2009 which is evidence in support of his claim.  However, notably, the SSA determination reflects that his award of SSA was based on the Veteran's osteoarthritis and discogenic/degenerative disorder of the back.  These are nonservice-connected disorders and may not be considered in support of a TDIU claim.  Thus, the SSA finding  of disability does not support the Veteran's claim. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected PTSD, CAD or tinnitus, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Rather, the evidence suggests that he has significant non service-connected orthopedic problems which play a large part in his functional impairment, and they may not be considered in support of the TDIU claim.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial disability rating greater than 30 percent for PTSD prior to February 7, 2013, and greater than 50 percent since February 7, 2013 is denied.  

Entitlement to TDIU is denied



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


